J-S10031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INVOLUNTARY TERMINATION OF                IN THE SUPERIOR COURT OF
PARENTAL RIGHTS TO A.V., N.L.C.C.                      PENNSYLVANIA
AND B.E.C.C., MINOR CHILDREN




APPEAL OF: L.C. A/K/A L.M. A/K/A
L.C.M., MOTHER

                                                      No. 2256 EDA 2015


                     Appeal from the Decrees July 1, 2015
                in the Court of Common Pleas of Lehigh County
         Orphans’ Court at No.: A2014-0041, A2014-0042, A2014-0043


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                              FILED MARCH 30, 2016

        L.C., a/k/a L.M., a/k/a/ L.C.M. (Mother) appeals from the decrees of

the Court of Common Pleas of Lehigh County (trial court), entered July 1,

2015, that granted the petitions to terminate her parental rights to her

daughters, A.V., born in February of 2004, and N.L.C.C., born in June of

2006, and her son, B.E.C.C., born in January of 2008 (Children). We affirm

on the basis of the trial court’s July 1, 2015 adjudication.1


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  A.V.’s father voluntarily relinquished his parental rights in person at a
hearing on September 5, 2014.         The father of N.L.C.C. and B.E.C.C.
(Footnote Continued Next Page)
J-S10031-16


      The trial court has set forth the relevant history of this case in its

findings of fact in its adjudication entered July 1, 2015.        (See Trial Ct.

Adjudication, at 2-21).2        We adopt those findings for the purposes of this

appeal.

      The Lehigh County Office of Children and Youth Services filed petitions

to terminate Mother’s parental rights to the Children on July 7, 2014. The

trial court held hearings on those petitions on September 5, 2014, and

December 11 and December 12, 2014. The trial court entered its decrees

terminating Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8) and (b), and its adjudication in support of those decrees on July

1, 2015.      Mother filed her notice of appeal and statement of errors

complained of on appeal on July 27, 2015. See Pa.R.A.P. 1925(a)(2)(i). In

response, on August 10, 2015, the trial court entered a statement pursuant

to Pennsylvania Rule of Appellate Procedure 1925(a)(2)(ii) in which it stated

that it had addressed the reasons for its decisions in its adjudication of July

1, 2015. See Pa.R.A.P. 1925(a)(2)(ii).

      Mother raises the following questions on appeal:
                       _______________________
(Footnote Continued)

voluntarily relinquished his parental rights in a written consent he signed on
August 28, 2014. (See Trial Court Adjudication, 7/01/15, at 2 n. 1).
2
  We have redacted the copy of the trial court’s July 1, 2015 adjudication
attached to this decision only to remove identifying information of certain
individuals. See Superior Court I.O.P. 424A (providing that Superior Court
decisions related to custody proceedings shall not contain the names of
minors or identifying information of any other individuals involved).



                                            -2-
J-S10031-16


      1. Whether the trial court abused its discretion and committed
      an error of law by terminating [M]other’s parental rights when
      such determination was not supported by clear and convincing
      evidence under 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (8)?


      2. Whether the trial court trial court [sic] abused its discretion
      and committed an error of law by holding that termination will
      serve the developmental, physical, and emotional needs and
      welfare of the Children?

(Mother’s Brief, at 7).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.

                   We are bound by the findings of the trial court
            which have adequate support in the record so long
            as the findings do not evidence capricious disregard
            for competent and credible evidence. The trial court
            is free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.


                                     -3-
J-S10031-16


In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

        The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). (See Trial Ct. Adjudication,

at 25-32).    However, in order to affirm the termination of parental rights,

this Court need only agree with any one subsection of Section 2511(a), and

we therefore confine our discussion to subsection (a)(1). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d
1141 (Pa. 2004).

        Requests to have a natural parent’s parental rights terminated are

governed by Section 2511 of the Adoption Act, which provides, in pertinent

part:

        § 2511. Grounds for involuntary termination

        (a) General rule.─The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds:

          (1) The parent by conduct continuing for a period of at least
          six months immediately preceding the filing of the petition
          either has evidenced a settled purpose of relinquishing
          parental claim to a child or has refused or failed to perform
          parental duties.

                                    *    *    *

        (b) Other considerations.─The court in terminating the rights
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on
        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions

                                        -4-
J-S10031-16


      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).
     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citation omitted). Further,

            A parent must utilize all available resources to preserve
      the parental relationship, and must exercise reasonable firmness
      in resisting obstacles placed in the path of maintaining the
      parent-child relationship. Parental rights are not preserved by
      waiting for a more suitable or convenient time to perform one’s
      parental responsibilities while others provide the child with his or
      her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).

      To terminate parental rights pursuant to Section 2511(a)(1), the

person or agency seeking termination must demonstrate through clear and

convincing evidence that, for a period of at least six months prior to the

filing of the petition, the parent’s conduct demonstrates a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      With respect to subsection 2511(a)(1), our Supreme Court has held:



                                     -5-
J-S10031-16


           Once the evidence establishes a failure to perform parental
     duties or a settled purpose of relinquishing parental rights, the
     court must engage in three lines of inquiry: (1) the parent’s
     explanation for his or her conduct; (2) the post-abandonment
     contact between parent and child; and (3) consideration of the
     effect of termination of parental rights on the child pursuant to
     Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988) (citation

omitted). Further,

     the trial court must consider the whole history of a given case
     and not mechanically apply the six-month statutory provision.
     The court must examine the individual circumstances of each
     case and consider all explanations offered by the parent facing
     termination of his or her parental rights, to determine if the
     evidence, in light of the totality of the circumstances, clearly
     warrants the involuntary termination.

In re B.N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872
A.2d 1200 (Pa. 2005) (citations omitted).

     In regard to incarcerated persons, our Supreme Court has stated:

     [I]ncarceration is a factor, and indeed can be a determinative
     factor, in a court’s conclusion that grounds for termination exist
     under § 2511(a)(2) where the repeated and continued incapacity
     of a parent due to incarceration has caused the child to be
     without essential parental care, control or subsistence and that
     [sic] the causes of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012).

     Further, in In re Adoption of S.P., the Pennsylvania Supreme Court

stated:

     [W]e now definitively hold that incarceration, while not a litmus
     test for termination, can be determinative of the question of
     whether a parent is incapable of providing “essential parental
     care, control or subsistence” and the length of the remaining
     confinement can be considered as highly relevant to whether


                                   -6-
J-S10031-16


     “the conditions and causes of the incapacity, abuse, neglect or
     refusal cannot or will not be remedied by the parent,” sufficient
     to provide grounds for termination pursuant to 23 Pa.C.S. §
     2511(a)(2). See e.g. Adoption of J.J., 515 A.2d at 891 (“[A]
     parent who is incapable of performing parental duties is just as
     parentally unfit as one who refuses to perform the duties.”); [In
     re:] E.A.P., [944 A.2d 79, 85 (Pa. Super. 2008)] (holding
     termination under § 2511(a)(2) supported by mother’s repeated
     incarcerations and failure to be present for child, which caused
     child to be without essential care and subsistence for most of her
     life and which cannot be remedied despite mother’s compliance
     with various prison programs). If a court finds grounds for
     termination under subsection (a)(2), a court must determine
     whether termination is in the best interests of the child,
     considering the developmental, physical, and emotional needs
     and welfare of the child pursuant to § 2511(b). In this regard,
     trial courts must carefully review the individual circumstances for
     every child to determine, inter alia, how a parent’s incarceration
     will factor into an assessment of the child’s best interest.

Id. at 830-31.

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).    The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620
A.2d 481, 484-85 (Pa. 1993).    However, this Court has held that the trial

court is not required by statute or precedent to order a formal bonding

evaluation performed by an expert.    See In re K.K.R.-S., 958 A.2d 529,

533 (Pa. Super. 2008).

     With the above standard of review in mind, we have thoroughly

reviewed the record, briefs, and the applicable law, and determined that the



                                    -7-
J-S10031-16


evidence presented is sufficient to support the trial court’s decrees

terminating Mother’s parental rights to the Children pursuant to Section

2511(a)(1).

      In addition, our close reading of the trial court’s adjudication reveals

that the court carefully and methodically reviewed the evidence and ably

addressed Mother’s issues presented on appeal. (See Trial Ct. Adjudication,

at 25-32).    Accordingly, we affirm on the basis of the concise, thoughtful,

and well-written adjudication of the Honorable Douglas G. Reichley.       (See

id. at 25-27 (finding Mother failed “to perform parental duties for a period of

at least six months immediately preceding the filing of the petition[]” where:

(1) for twenty-one months prior to the hearing, Mother failed to perform

parental duties for Children because she was incarcerated; (2) Mother has

refused to comply with court orders requiring her to obtain and maintain

stable housing and legal income; (3) Mother does not take A.V. to court-

ordered trauma therapy; (3) Mother has not completed non-offending

parenting treatment and follow its directives; (4) Mother has not complied

with the terms of her probation, “even though she knew that choice could

send her to prison and send her [C]hildren back into foster care[;]” and (5)

it is Children’s best interest to terminate Mother’s parental rights)).

      Accordingly, we affirm the decrees of the Court of Common Pleas of

Lehigh County that terminated Mother’s parental rights.

      Decrees affirmed.


                                      -8-
J-S10031-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2016




                          -9-
,-\                                                                                       Circulated 03/09/2016 01:38 PM




                                                            CLERK OF ORPHAHS
                                                                 'COURT DIV 1s1m1
                                                                  LEHIE.H U!!JNTY

                                                            ZO 15 JUL - I   A 8: 0 b
                                                                 COURTHOUSE
                                                             ALLEHTOWN, PA.


           IN THE COURT OF COMMON PLEAS QftEI-iIGH COUNTY, PENNSYLVANIA
                              ORPHANS' CdbR.t DIVISION

      ln re: Involuntary Termination of Parental Rights to : .

                     A.V.,                                           No.: A2014-0.041

                     N.L.C.C., and                                   No.: A2014-0042

                     B.E.C.C.,                                       No.: A2014-0043

                             Minors                                  Assigned Judge:
                                                                            Douglas G. Reichley, J.

                                             ************

      APPEARANCES:

      Kathleen M. Williamson, Esquire.
             on behalf of Lehigh County Office of Children· & Youth Services

      Joanne Sallit Hull, Esquire
             on behalf of the minor children

      Catherine L. Kollet, Esquire
             on behalf of 111111•••1:, Mother of the minors

                                             ************
      DOUGLAS G. REICHLEY, J.                                               ,.,J


                                               ADJUDICATION

              On July 7, ·2014, LCOCYS filed petitions to invo1~mtarily terminate Mother's parental

      rights to the above-captioned minors. The hearing on the involuntary petitions began on
                                                                                                                                                                    '·-.
                                                                                                                                                                           \

                                                 •. ;.. I, •.

                                                                   .   '   ...        .1·,             (''           .

September 5, 2014, and reconvened on Decerh~e{1 land December 12, 2014. The transcripts of

the hearings were filed on February 2, 2015. Petitioner filed its Proposed Findings of Fact and

Conclusions of Law on March 2, 2015; counsel for Mother and counsel for the children filed

their Proposed Findings of Fact and Conclusions of Law on April 7, 2015 .1                                                                   The Court having

determined that oral argument is not necessary, this matter is ripe for adjudication.

FINDINGS OF FACT

       1. AV. is a female child born on February 1, 2004; she is 11 years old.

       2. N.L.C.C. is a female child born on June 22, 2006; she is 9 years old.

       3.    B.E.C.C.   is a male child born on January 24, 2008; he is 7 years old.

       4. The biological mother of all three children, is ~&l&C~J~C,1!£~1!"1&1!111lhlli••••n•t••••w•
                                                        .:..   <                  'i·        ••   /.;i'      -, ·.




       5. The children's fathers agreed to terminate their parental rights.2

       6. Mother and the children lived with her family in Florida until 2008. At some point in

             2008, Mother and the children moved to Pennsylvania and lived with mother's paternal

             uncle, Jose Colon Morales. N.T. 9/5/14 ~t 18:~                                                  pll         1/14 at 2~-26, 4 7; N.T. 12/12/14 at 36,

             139.

        7.   Lehigh County Office of Children and Youth Services (hereafter "LCOCYS" or "the

             agency") has been involved with Mother and her children since September of 2008. The


 I
  A.V.'s father was present at the September 5, 2014, hearing and voluntarily relinquished his parental rights
pursuant to 23 Pa.C.S.A. §2501 before the undersigned, ~Cl? N.T. 12/11/14 at 5. Following submission of the above-
referenced documents, the Court initially held .off on fu.r't,he/a¢:tii:ir,i, on this matte!' while waiting to receive Proposed ·
Findings of Fact and Conclusions of Law fi:om the fi~t.he,r, of N.L.C.C. and B:E.C.C., but upon further review
determined that he voluntarily relinquished hls!parentai\;':f;jgh{fl\~i'~,'!al'written consent he signed on August 28, 20 14,
pursuant to 23 Pa.C.S.A. §2504, which was confirmed at the beginning of the December 11, 2014, hearing. N.T.
12/11/14 at 5.
 2
     See footnote 1, supra, regarding the children's fathers .


                                                                                 .2

                                                                                              •   t   ...
          LCOCYS case has never been closed. N.T. 9/5/14 at 17; N.T. 12/11/14 at 43-44;

          12/12/14 at 121.

      8. The initial involvement of LCOCYS stemmed from a referral from law enforcement

          regarding medical neglect of ~.L.C.C., .She sustained second and third degree burns from
                                             ·..... ~.·              :~.~·(:1.,~r                    ;;.!,:~;;J~1    _.

          hot liquid on the stove. Mothe/'.fa)l~:~i~i/t~r.~i~:cit~~ical attention. N.L.C.C. was two years
                                                                              '_._.1

          old at the time. She is nine years old now and still has scars from the burns. Mother was

          arrested and charged with child endangerment. The police took emergency custody of the

          three children and their older brother.' Mother was later sentenced to 11 V:i to 23 months

          imprisonment at Lehigh County Prison ("LCP") followed by 36 months of probation for

           child endangerment, N.T. 9/5/14 at 6-7, 9, 12; N.T. 12/11/14 at 56; P-2, Lehigh County

           Sentence Sheet and Criminal Docket, CP-39-CR-0003934-2008.

      9. On September 16, 2008, the children were adjudicated dependent and placed into foster

           care. N.T. 9/5/14 at 7, 9, 11.

       10. Mother was released from incarceration in June of 2009. She made substantial progress
                                                               ' f ~·I ~t·l~(                        c. ~ ·.. ; .

           with reunification goals set ~y;~thij~,~~~ft~~ri~i:.Co.urt                                                             By the end of February 2010,
                                                  -:      .·   ~.·· g'.~tg/j,~                          .. ;.. \•' ~.:        '
                                                                     ; : '                                        '       4             .
           dependency had been vacated for all three children. N.T. 9/5/14 at 14-17.

       11. N.L.C.C. and B.E.C.C. were returned to Mother in November of 2009. N.T. 9/5/14 at 16.

       12. In April 2010, A.V. was returned to Mother after Jiving for a period in Connecticut with .

           her biological father. N.T. 9/5/14 at 25. ": ,·                                                i,
                                                                          '            I       '•'        I




                                                                 )    .


3
  This brother is not a subject of the instant adjudication. At the time of the hearing, he was still adjudicated
dependent and under the supervision of LCOCYS, but he was unwilling to be adopted. Because he is over 12 years
old, his consent would be necessary.
4
    A.V. 's dependency had been previously vacated in favor of her biological father in Connecticut. N.T. 9/5/14 at l 5.


                                                                                           3
                                                . : ;,           ; ·f,/.':,fr ' .... :..
13. One year later, on April 18, 2011, LCOCYS learned that Mother's live-in uncle, ...

  •••••IP, was sexually abusing then-seven-year
                                             old A.V. He was arrested and pled

   guilty to rape of a child. LCOCYS later learned ••illl•lillilllM                                                        was Mother's

   paramour. N.T. 9/5/14 at 18-20; N.T. ·12/J 1/14 at 25-26, 48-49; N.T. 12/12/14 at 37, 122.

14. It was not until approximately November of2012 that N.L.C.C. disclosed Mother's uncle

   sexually abused her, too. By that time, N.L.C.C. was no longer in Mother's care, and

   Mother's unclewas still incarcerated for raping A.V. N.T. 9/5/14 at 18-20, 34-35; N.T.

    12/11/14 at 25-26, 48-49, 58.
                                                                     ··i, /'
15. Child Protective Services inv~sti'gat1dnS:;i:'k~tfrt~d:'              ,f             ...   •
                                                                                                   in an indicated status of sexual abuse

    perpetrated by Mother's uncle on each of the little girls. N.T. 9/5/14 at 20; 35.

16. In April of 2011, as a result of the known sexual abuse inflicted on A.V. by her mother's

    paramour, LCOCYS referred seven-year-old A.V. to trauma therapy and referred Mother

    to non-offending parent treatment. N.T. 9(5111 at 21-22.

17. Mother would not take fhe .child to trauma . therapy if the. child did not want to go;
                                       ·'         .,         •             ·I•   ,I,    ••                  1.,




    consequently, her attendance was very inconsistent. N.T. 9/5/14 at 21-22; N.T. 12/11/14

    at 49; N.T. 12/12/14 at 128.

18. Although Mother did begin to attend non-offending parenting treatment at Confront, her

    attendance was inconsistent. N.T. 9/5/14 at 22.

19. In mid-January of 2012, Mot~\m . ~n9,JhA}~~u~q&~.P.:mC;ved to a new dwelling to live with
                                                                 .    .          ' ..

    Mother's new paramour,                                   Mr. -is a convicted felon on federal parole for

    drug trafficking charges. N.T. 9/5/14 at 25-26; N.T. 12/12/14 at 16-18.




                                            :   :. ~   '·'
20. Mother was still on probation for child ·endangerment from the offense in 2008 involving

   ll.N.L.C.C. One of the terms of Mother's probation was that she could not have contact

    with any other person on probation or parole. N.T. 9/:J'Al4 at 26.

21. Mother did not disclose to LCOCYS that shewas moving in with a convicted felon. After
                                     '. ' ,:?··   .n:,) /\W.:.rt1!)Hl?P · ·. ·
    the agency learned of her paramour's criminal history, Mother continued to live with him

    despite instructions to the contrary. Consequently, Mother's probation was revoked. On

    August 20, 2012, she was sentenced to another 36 months of probation. N.T. 9/5/14 at
                                .
    25-26; see also P-2, Lehigh County Sentence Sheet and Criminal Docket, CP-39-CR-

    0003934-2008, at page 11 of criminal docket.
                                                      :   I
                                                              ·'~:

22. On August 21, 2012, A.V. was again adjudicated dependent, this time based on Mother's

    failure to consistently provide mental health treatment. She remained in Mother's home

    under a Protective Services Order. Mother was ordered to:

            1) Complete non-offending parenting treatment and follow all recommendations;
            2) Comply with mental health treatment and all recommendations;
            3) Obtain and maipt?i.Ri:lpprgpri~~.~)t;;.g1;1~ income and stable housing;
            4) Comply with terms-of pr6blU:i~1~pµroJe;
            5) Ensure that A.V. attended ~-~{F91np\~t.ed sexual abuse victimization treatment
               and follow any additional recommendations;
            6) Cooperate with the Agency in all other recommended services.

    Mother was to have no contact with -··· N.T. 9/5/14 at 27-30; N. T. 12/J 1 /14 at

    123; see also Order adopting Master's Recommendation for Adjudication - Child

    Dependent, signed Aug. 27, 2012, foll?~i!lg hearing held Aug. 21, 2012.
                                                              I

23. On October 4, 2012, Mother was arrested for violating the terms of her probation by

    continuing to reside with       1311( •ISi. Upon her arrest, Mother left her three children in the
    care of this convicted felon even though he was not to be residing in the home or acting

    as a caretaker to the children. An Order for Emergency Protective Custody was granted
   with respect to all three children. Mother remained incarcerated                                    until November   5, 2012,

   when she was resentenced    to 23 months in LCP followed by an additional                                      12 months of

   probation.   She was granted immediate              parole on that date. N.T.                            9/5/14 at 33; N.T.
                                                              ·._.           ,;\

   12/11/14 at 57; N.T. 12/12/14 at 125; P-2, Lehigh County Sentence Sheet and Criminal
                                             ::;··                                .                !


   Docket, CP-39-CR-0003934-2008, at page 12 of criminal docket; P-3, Order adopting

   Master's Recommendation Regarding Modification of Child's Placement, signed Nov. 7,

   2012, following hearing held Oct. 16, 2012.

24. While Mother was still incarcerated on this probation violation, N.L.C.C. and B.E.C.C.

   were adjudicated dependent on:Oct~b'i~}ri::.}0).2.: All three children were placed in foster
                                            "•                       '
                                            •• '.!           ~ .

   care. They have never returned to Mother's care. The Dependency Court ordered Mother

   to resolve all criminal charges in addition to the prior services ordered on August 21,

   '2012. N.T. 9/5/14 at 31~34; see also . P13, Order adopting Master's Recorrunendation

   Regarding Modification of Chiid's Placement, signed Nov. 7, 2012, following hearing
                       :                  '. ,,                               '




   held Oct. 16, 2012.                       : .. ·   .. )               :            ~~ .   •,'


                                                      ,,


25. On September 4, 2013, Mother's probation was revoked after she was found to be again

    residing with -, a convicted felon. Mother has been incarcerated ever since,

    having been ordered to complete the balance of her sentence with no eligibility for parole

    or reentry. N.T. 9/5114 at 44-45; see also P-2, Lehigh County Sentence Sheet and

    Criminal Docket, CP-39-CR-:9i0,91f.i?f}~'8~i?WiP..f~~ 11 of criminal docket.
26. Mother's earliest possible release date ':'is. July 5, 2015. She will have 12 months of

    probation following her release. N.T. 9/5/14 at 44-45.

27. When Mother is released, whether in .July of 2015 or later, LCOCYS would expect

    Mother to demonstrate the following in o.rd~r to safely return the children to her care:
                                                             t: 1'

                                                      6.
     1.     obtain and maintain appropriate and safe housing;
     2.     maintain appropriate income;
     3 ..   successfully complete non-offending parenting treatment; and
     4.     engage in and manage her own mental health issues over a period of time.

   N.T. 12/11/14 at 37-38.     .:•,


28. LCOCYS would expect Mother to successfully demonstrate all of the above for at least

   six months before the agency would even consider returning the children to Mother's

   care. It would be at least           a          year or. more until the agency would consider vacating

   dependency and allowing Mother to parentwithout LCOCYS intervention. N.T. 12/11/ 14

   at 37-38.

29. Despite a host of services that were provided to Mother between her incarcerations,

   Mother never adequately complied with any of the court-ordered services for an

   appreciable period of time. From October 4, 2012, when the children were removed from

   her care for the second time, the Dependency Court orders regarding services for the

   family did not change, with two ~xceRtigrs_: Reunification services were added on July
                                  ; •   •, !       ,'•.:> :,   ·r    • :• :   /I~:;~{; ': ::.:/:~u~ . I
                                                                                                  ;! .;   '
    16, 2013, and resolution of criminal rr.1.i:1U~fp)¥as-:~dded on October 16, 2012. N.T. 9/5/ 14
                                                                                    ,·    '

   at 21-22, 38, 43, 46, 48; N.T. 12/11/14 at 104-105, 118-121; N.T. 12/12/14 at 125.

30. Mother never maintained safe, appropria~e housing for the three children. She was either

   homeless .or in and out of the .hospital psychiatric unit or in a transitional living group

   home. N.T. 9/5/14 at 38, 42; N.T. 12/11/14 at 36, 54; N.T. 12/12/14 at 51-54, 62, 124.

31. Mother never maintained an ap.propr,iaw legal source of income, although she was in the

   process of applying for Social Security benefits at various points. She was unsuccessful

   in maintaining employment at LCP. Although she testified she will have to get a job upon

   release from incarceration in order to provide for the children, she later admitted she is


                                               .   . -~ ..          .:-/:1tl;::·: ,:-., ; .        l ..


                                                                    l '1.'(;~{tr L''.i : :; .·~-., ···
   unable to do much because she has heart and kidney                                                          disease. N.T.   9/5/14 at 42; N.T.

   12/11/14 at 18-19, 36; N.T. 12/12/14 at 51.-54, 62, 77, 86, 135, 140.

32. Mother never ensured that A.V. attended. andcompleted                                                       sexual abuse trauma therapy; in

   fact, it was not until March of        201'4        that· 'A.V. began the therapy while in foster care. N.T.

    12/12/14 at 20-21, 40-41.

33. Mother did not comply with the terms of her probation and parole as ordered by both the

   Criminal Division and the Juvenile Division.

34. Regarding Mother's compliance with mental health treatment and all recommendations,
                                          '       ·'        I                   .• -:                '




    although Mother has been involved slnce ·,2008 with various inpatient and outpatient

    mental health facilities, including transitional housing intended to meet her need of

    mental health services, Mother has not demonstrated an ability to comply with mental

    health treatment and all recommendations as ordered. N.T. 12/11/14 at 43-44.

    a. Mother has . depression and bipolar disorder, for which she requires prescription

       medications.. Additionally; Mother
                                       .
                                          has post-traumatic stress disorder. Although she
                                                                    \      .•




       herself was a victim of abuse, Mother has never adequately dealt with her own trauma

       from her own abuse. N.T. 12/11/14 at 43, 108, 110; N.T. 12/12/14 at 68-69, 76.

    b. Before she moved in with ••••                                                 in January of 2012, Mother never achieved an

       appropriate pattern of medication rn_a.µage:rn,ent or attending to her own mental health
                          •     1 ~   .       '         •       !       l~.t:~,-1~      I::     I , ' I   •,




       needs. From December of 2012 u~~.i/:Jfe/pt~red transitional housing in July of 2013,

        Mother had back-to-back hospitalizations for depression and suicidal ideations, as

        well as hallucinations and hearing voices. For a period of time in 2013, Mother was,

        however, cooperating with ~er outpatient mental health therapy at Hispanic American

                                                                           ,i           •• \.     ·::,
            Organization.5 N.T. 9/5/14 at 36-43; N.T. 12/11/14 at 1Q4-105, 110; N.T. 12/12/14 at

            50, 53; see also P-3,
                               •
                                  Findings
                                   '  .. .
                                           of.Fact               dated
                                              ~ i.~ i.: ,:;.:.. ~ ', v.
                                                                        Aug. 5, 2013, related to July 16, 2013,

            hearing.

       c. When not incarcerated, Mother would periodically run out of medications. Now that

            she is incarcerated, LCP consistently provided Mother with the prescriptions she

            needs for her mental health. However, as of November of 2014, Mother has been

            refusing to take her mental health medication, as well as medication for seizures. N.T.

            12/11/14 at 11 O; N.T. 12/12/14 at7q,il26, 142.

    35. Mother never successfully completed non-offending parenting treatment, despite multiple

        attempts with more than one provider.                              Mother was discharged several times from

        Confront, first in August of 2011 and again in May of 2012, for inconsistent attendance,

        then in October of 2012 when she wasincarcerated, then in January of2013 for lying to
                                                 .   .i.\J ..    s: .
        staff. A new referral was made to Forensic            .Treatrnent Services for Mother in March of
                                          . ··:i:'·i~'t"(( ". :· .: .:


        2013: Mother's attendance was again inconsistent and she was still dishonest with her

        therapist. N.T. 9/5/14 at 22-25, 31, 33, 39-43, 46; N.T. 12/11/14 at 36-37, 48; N .T.

        12/12/14 at 6, 10-11, 14-15, 47-49, 70; see also P-7, Letter dated Nov. 2, 2012 from
                                     I,     •·




        Confront.                                        .:,,,       ',   · ...

    36. Mother was referred to non-offendingparenting
                                     '.l: · ..... :·l(''I . \
                                                              treatment for
                                                                         .
                                                                            two reasons: because A.V.

        was victimized by her maternal great uncle who was Jiving in the home, and because of

        Mother's medical neglect for N.L.C.C. after a serious medical injury. Some of the major




5
 The record is not clear regarding Mother's compliance.with mental health treatment from January until December
of2012.                                                · .,.  ·


                                                                 9
   goals of treatment   were to address Mother's                                      dependency                          on men, her own abuse issues,

   the abuse issues of her children, and her inability to                                                      identify danger where danger existed

   in regards to her children. N.T. 12/12/14 at 8, 47-49.
                                        r ,     '      ~   '!.~       .:r.   j ;·     l         ·';..                     .,   i,


37. Ann Friedenheim worked with Mother at Confront. She has two master's degrees, one of·

   which is in trauma and childhood development. She explained that the purpose of non-

   offending parenting treatment was to help Mother, as the non-offending parent,

       gain an understanding of [her] role as a parent; [her] need to protect [her]
       children; make good decisions.                             cm
                                                   [her] children's behalf; be able to
       sometimes put [her] children's needsbefore [her] own; how to believe [her]
       children about any abuse situatiorrstxhow to make sure that their medical
       needs are provided for, their safety is provided for; and that that relationship
       between the child and the parent is a trusted relationship where the child feels
       free to come and speak to the parent about anything that's on their mind; also
       for the parent to understand what the effects of abuse are, whether it's sexual
       abuse of physical abuse or neglect; and to understand the children's
       emotional needs if the child's been abused; and also to make very good
       decisions about who comes into the ...... , inner circle of the family and really be
       able to discern if a person is safe or poses undue risk to that individual or the
       family unit, especially the vulnerablechildren,
                                                       -.'".,ii,, ...
   N.T. 12/12/14 at 6, 8-9.

38. Both of the therapists providing non-offending parent treatment to Mother agreed that

   non-offending parenting treatment is not effective when a parent is lying or. hiding the

   truth, as Mother consistently did. N .T. 12/12/14 at 19-20, 70. See, e.g., N.T. 12/11/14 at

    108 (Mother making exc~~~5.,,{0,.f              '.~:?X.J7~t&~\Y~lley                                              Families Together could not meet
                                   ~ ··.-~:!!        :t~.Jns;.: b.:}Y:t                                 i,f;   · :·   ·
   Mother's live-in paramour, her paternaf uncle); N.T. 12/12/14 at 18-19 (Mother told
                                                             I         ~ I      • ,                     ,




    Confront she was consistently taking A.V. to trauma therapy and providing B.E.C.C. with

   mental health medication, which wasI not
                                         ,
                                            the case); N.T. 12/11/14 at 124-127; N.T.

    12/12/14 at 20-21 (Mother covered 'up her continuing contact with ••Ill); N.T.

    12/11/14 at 24-25; N.T. 12/12/14 at 86~87,''CMother made false statements in prison and
                                                  .
                                                ,                 I    ,.,   , ~f,;       ' '                                       '


                                          , .' .
                                                                      ,10
   was placed in segregation);              N.T. 12/12/14 at 84-871 94-95 (Mother maintained illicit
                                   .   ·    •    ~i..    · .•.   ;~{·.;~_ .            .:. 11,   .. ,       •.   •


     communication through covert Ym,h~i\p,:o~~s.tp\nother inmate).
                                   : · . -.;- ,>rtr \ii.: ;-:': .
3 9. Even though non-offending parent services were offered to Mother between May of 2011

   and September of 2013, Mother made no progress regarding choosing appropriate people

   to whom her children could be exposed. She made no progress toward even having

   insight into the issue. N.T. 12/12/14 at 17, 22, 34; N.T. 12/12/l4 at 54, 64-65.
                                                                                             i.
                                                                     '·.           j                    ;
   a. From 2008 through April of~Ol l, Mother allowed her uncle to live with her children

       as her paramour even though there had been rumors in the family regarding his

       history, which caused her doubt regarding whether he was of good character.

       Although Mother felt guilt about the abuse her daughter suffered, she never tied that

       guilt to her own choices in romantic partners, She was more focused on her own
                                                . ,~     .       !L :_),I q ~ ...
       emotion around what he h,~ctfi9~1~..')1if)t1:;:rWlJ;?[l 4 at 3 7, 3 9 1 60 .
                                                        . .-,r-::~;:· .1,_· .. ·. ,· .'- ·
    b. Mother's next relationship. was, ~ith:- .....                                                                 Mother knew he had a criminal

       history, yet the fact that he is a convicted felon did not "raise a red flag" for Mother.

       Mother did not "see him as a felon." Mother repeatedly allowed•••tto live with

       or have contact with her and her .children. Mother continued the relationship even

       though she had specifically been to}f ~e _Yfas not a_ safe person for the children to be

       exposed to. She knew she was not allowed to have any contact with him, that she was

        violating the terms of her probation, and that she could go to jail for continuing the

       relationship, which would place her children back into foster care with strangers, yet

       Mother chose to be with him anyway. In fact, Mother had plans to reunite herself and

        her children with    C             ,'·"',,:,,~~~ . M~~rnt.e,l1,%~pn and
                                                             her involvement with LCOCYS
                                             · .·.                         .

        ended, although Mother denied thi~,~rtlie hearing, stating "I don't even know where

                                                                       11




                                                                 I             •
      he's at." N.T. 9/5/14 at 25-26, 31; N.T., 12/11/14 at 123; N.T. 12/12/14 at 40, 53-54,

      122-125, 130, 132.

c.    When Mother      was in transitional                                   housing                              in 2013,     she met a 78-year   old man,

      purportedly   a relative.     Mother                   intended                                 to move in with him with the children.

      Mother considered      it unnecessary                                  to provide                                information    about him to LCOCYS.

      because   she viewed        him as completely                                                      harmless.           Even after her non-offending

      parenting therapist raised the.issue                             ,'1th, Mo.th~r, Mother persisted with this view. She
                                  .': t-f: :~J:.
                                            1      -.r·~~ )~·...:.~     ~,·\~;1~}tt:.r~~-~ ~.:·.:
      was uninterested in checking his background
                                        ·.!f.: .. ;! .·•
                                                         to make
                                                             '
                                                                 sure, as much as possible, that
                                                                                        I




      he did not pose a risk to the children. N.T. 12/12/14 at 63-64, 131.

d. In prison, Mother formed at least two romantic relationships with fellow prisoners.

      Mother had plans to live as a family with each of her prison paramours once Mother

      and the respective paramour were both released from prison. In her illicit written
                                                                        '· ir ,

      communication        with the male. inmate, Mother sometimes referred to him as

      "Husband" and to herself as "Wife." The record was unclear as to why this

      relationship ended. Mother had plans to marry a female inmate when they were both

      released from LCP, but the female inmate passed away. Mother felt these

      relationships were good because each of the inmates expressed willingness to help
                       '             . ,·.40. The caseworker's    assessment 'was that· . Mother had shown no potential to improve with
                                   I ; .:           • ."'.•,,,~:·',. ',: /~~~-·:.l't~:                1
    regard to protecting herchildrerifronib'i~eib&JJaers. N.T. 12/11/14 at 48; N.T. 12/12/14

    at 118-121.

41. Non-offending parent treatment was not available to Mother as an LCP inmate. Although

    Mother did obtain two certificates in decision making and something called life smart,

    she did not take advantage of attending other programs at LCP that could demonstrate her

    commitment to her children, and she declined to finish her GED. N.T. 12/12/14 at 79·84,

    90-93, 96-98, 141-142.

 42. At the close of the termination hearing, the children had been continuously out of

    Mother's care for over 24 months. Mother was incarcerated for 13 of those months

    because of her choices to maintain her q;!c;).,W?-!1.ship with Mr. Ortiz. N.T. 12/11/14 at 24 .
                                        • ··• '          ', · .• ·. \ '·: . ···.=-:·!· '· '

 43. As of the last termination hearing· ~\~i
                                          . '
                                              -~th~::;.~Nictren had spent roughly 50 hours with

    Mother since they were adjudicated in October 2012. All visits were supervised. N. T.

     12/11/14 at 37.

 44. When Mother was in arid out of the hospital for mental health treatment, she failed to

    confirm several .visits, so her visits with the. .children were very sporadic. Now that the
                                                                       •         "·             • t       ~




    chlldren are brought to visit Mother _at;LCP, since September of 2013, the children have

    consistently visited with Mother and with each other biweekly. The majority of their

     visits occurred at LCP. N.T. 9/5/14 at 37-40, 50; N.T. 12/11/14 at 21-22, 26-27, 37.

· 45. Mother and the children greet one another affectionately when she is brought to the

     visitation room at LCP. The children appear happy at visits, but the caseworker indicated
                                    r           ,         ' : ,   I, '•• 1 I,'• I       '•/1/     ~
                                           '•             .....            ,\I•,,,,.•
                                                                  •                       , ", r,.,




                                                                           13
   other. At this point, the children have no difficulty saying their goodbyes and leaving

   Mother at the end of a prison visit. N.T. 12/11/14 at 30, 32, 55, I 00.

46. At times N.L.C.C. and B.E.C.C. have not wanted to see Mother. AV. has been

   emotionally ambivalent about visiting Mother at LCP. At times she wants to go and looks

   forward to it; at other times, she. acts        ouf or says                         out loud that she does not want to go .
                                                     .,·,:·   :·,:        I




   N.T. 12/11/14 at 21-22, 93.

47. At visits, Mother interacts most with her eldest son. When he is not there, she interacts

   most with A.V. If A.V. is not there, Mother interacts more with N.L.C.C. and B.E.C.C.

   B.E.C.C. is the least engaged in the visits. He is mostly disinterested and detached. N.T.

    12/11/14 at 55, 91, 99-100; N.T. 12/12/14 at 106-108.

48. At visits, even if the children; are Interacting. inappropriately, such as by hitting one

   another, Mother does not intervene. N.T. 12/11/14 at 94-95.

49. During several visits, Mother has engaged the children in inappropriate conversations

   regarding reunification with them. Mother persisted in offering false hope to the children

    despite instructions to stop the behavior because it was detrimental to the children. N.T.



50. At a visit on December 4, 2012, Mother discussed with the children her plans to get an

    apartment so they could come live with her. N.L.C.C. and B.E.C.C. responded that they

    want to stay in their current placement and do not want to return to Mother's care. A.V.

    responded that she would act out on pur,po,se. and lower her grades so she could be with

    Mother. N.T. 12/11/14 at 59, 90,, ~02.- ... :\'51. Mother sent letters to AV. ·.»'ith .il},appr9priate                                                               content indicating   reunification   would
                                       ... ,             ,,       · .. ·    '.·     ·.(      ...
                                                                      ' :'·,·::.,,I•                         ,1 :''
    happen soon. Even after being instructed'tc mail letters to the agency, Mother persisted in

    sending them directly to A.V.'s.foster home. N.T. 12/11/14, 66-72. ·

52. Mother has a fierce but unhealthy love for her children. She especially loves A. V.

    because AV. knows what Mother likes, knows how to please Mother, knows how to take

    care of Mother, and knows how to make the food that Mother likes. N.T. 12/12/14 at 23,
                                                                                  .c     !      \




    112-113, 137.

53. Mother characterized A.V.'s bond with her as very strong. She described AV. as

    affectionate, wanting a lot of Mother's attention, and not wanting to share Mother with

    her younger siblings. N.T. 12/12/14 at 111-112.

54. Mother described a somewhatlHpbi~§l.l:~m:,pP.9:~ . .tI:.mt exists between N.L.C.C. and herself.
                                       .       '              .       ''•    .. :                    .
    She recognized that sometimes N.L.Ciq'.))a~\1rdifficult                                                                    time coming to the prison and

    sometimes wants to push Mother away. N.T. 12/12/14 at 109-111.

55. Mother explained she and B.E.C.C. had a strong bond when he was an infant, but he was

    in foster care until he. was a toddler. She. felt the bond eventually developed again when

    he returned home. She admitted that .since her incarceration in 2012, her bond with

    B.E.C.C. has been strained at best, to the point that he sometimes hides from her or is

     grumpy or moody because he does not want to talk to her. N.T. 12/12/14 at 106-108.

56. According to Mother, she tried her best and her hardest in the past to give her children

    everything they needed. N.T. 12/12/14 at 11'4.

57. Mother admits her choice not to get.ij1~.,C.C. medical attention resulted in the children
         '                       I    ;:;:>'  children were therefore again placed in foster care; and that her children have all suffered

   academically because of her choices, with B.E.C.C. repeating kindergarden, N.L.C.C.

   repeating first grade, and A.V. having trouble with school to the point that at times

   Mother's visits at LCP had to be reduce_d.)~.T,. . 9/5/14 at 50; N.T. 12/11/14 at 21-22, 26-
                                              ..       r:',   .·     /·i~·;/·.·r!·1,.:i··.

   27; N.T. 12/12114 at 117, 120, 122.:.12:Sv;-;   r'.;;;1~i 1),_·i • ·.
                                            :· ~ .. •



58. Mother was not at all concerned about disrupting the children's schooling when she

   moved them mid-year into new their schools in January 2012 to live with Mr. Ortiz. N.T.

   12/12/14 at 17-18.

59. Mother explained her reason for not attending· non-offending parent treatment Confront

   because it was uncomfortable. She wants to feel comfortable and not be judged. N.T.

   12/12/14 at 135.

60. Ann Friedenheim, the Confront therapist, opinioned that as of her last communication

   with Mother in or around 2012, Mother was not capable of keeping A.V. safe. Mother

   was more focused on herself than on making good decisions for her children. She
                                          .        :               ·;~.~-~.'};:.';        ;{~.~

   explained, "I don't. know that s~( s WlP,!i_bJ~.,gf;~eally understanding what the needs of her
                                                                      ·. ~. .        ..           .
   children are if they're different than her own," and she has difficulty understanding how

   she impacts on her children, N.T. 12/12/14 at 13, 23,40-41.

61. In 2011, service providers noted a definite bond between Mother and the children, but at

   times Mother was very inattentive. If stressed,
                                            '.• r'
                                                   Mother would take on a childlike role and'1




    her eldest son or A. V. would t~e over ftie role of parent. Mother' s attentiveness did not

    improve despite the services designed to help those issues. N.T. 12/11/14 at 104-105,

    111-113.



                                                                         :16
                                                                1.\.                                          .,
                                                                                                               ..


62. When she lived with her younger siblings, AV. acted in a parentified role toward them

   like a caregiver, such as cutting their food, and otherwise acting in a parental role toward

   them. Currently, her own perception of her role as a sister and as a daughter is that of

   caretaker. N.T. 9/5/14 at 51; N.T.12/111:J4·at-75-76.
                                                  ,    •·   1   •       I                    I       ,




63. Av. also feels like a caretaker fd{i:Mthhe?~ · ~motional needs. She is very sensitive

   toward her mother's feelings and does not want to hurt her mother. She feels responsible

   for Mother's well-being and Mother's success in reuniting the family. She is concerned

   about how the birth family, especially Mother, will be affected if A.V.'s permanency plan

   does n~t include her birth family. She feels a strong loyalty for her mother and has a

   fantasy hope that somehow the\vho'l~·family 'will be backtogether again. N.T.12/11/14

    at 76-77; N.T. 12/12/14 at 20-21, 40-41.

64. Ms. Friedenheirn, who provided counseling to both Mother (non-offending parent

    treatment) and AV. (trauma therapy), was not able to characterize AV. 's relationship

    with her mother as a healthy one, N.T.. 12/1~(14 at 40-41.
                                           J: .   . ~ ' i.:." 'r'                 . , -~ ·'.;. ,•


65. The children have had severa1=_,plasel1}.~'i1;\~,~~qpeJheir separation from Mother following

    her arrest on October 4, 2012. They were initially placed in foster care together. N. T.

    9/5/14 at 31.

66. On November 20, 2012, AV. was moved to a new foster home due to conflict with her
                                           ''                       '

    siblings. N.T. 9/5/14 at 36-37; see also P-.3, Order Regarding Modification of Child's
                                                                            ·~·          .       •       1.




    Placement, signed Jan. 8, 2013, .follor,iiqg hearing held. same date, and Stipulation for

    Change of Placement filed Jan. ·2, 2013.

67. In March of 2013, a Court-Appointed Special Advocates ("CASAs") were appointed for

    the children. N.T. 9/5/14 at 40.


                                  :    I
                                                            , 17
                                                      ':f      . '                  ·l
68. N.L.C.C.   and B.E.C.C.   were moved to a pre-adoptive                                      foster home on September   13,
                                                                              ·,



   2013, where they still currently reside. The home in which N.L.C.C. and B.E.C.C
                                              ,i·,,       ,:,:,,1             I            •.     '


    consists of two parents, N.L.C.C. and B.E.C.C., and four additional foster siblings. N.T.

    12/11/14 at 35-36.

69. N.L.C.C. and B.E.C.C. assimilated very well into the current foster family to the point

    that they interact like family members. N.L.C.C. is involved in dance along with an older

    foster sibling. The entire family gets involved to show their support at recitals and big
                                    _, .   · ;. t.72. A.V. is diagnosed with intermittent explosive disorder, mood disorder, post-traumatic

   stress disorder, and opposi tio~?l~defiM'R~\9;it99i~r.                                                   She was hospitalized between Octa ber

   15 and Octa ber 25, 2012, for· suicida.L~ih~~ti~n·. , She takes medication, attends trauma

   therapy, and receives out-patient mental health services. She has experienced significant

   losses in her life. A.V. 's foster parent has been proactive to solve issues before they turn

   into pro bl ems and ensure that A.V. gets her medication                 1                                               and attends therapy

   appointments. N.T. 9/5/14 at 34-35, 37,.1'-LT. 12/.11/14 at.25~26, 52.

73. A.V.'s CASA described a tremendous positive change in AV. in'the six months since her

   placement in the current foster home, which he attributed to the stability and support she

    receives there. N.T. 12/12/14 at 101-103.

74. However, the false hope Mother offered on December 4, 2014 regarding reunification

    turned that progress on its,h~~~r
                                    ,   ,'
                                             ,f;}.·Y~     \n~is~t~st~pe may sabotage the placement to ensure
                                                         1 ·.•••                ,1.,.,1        ,




    she could return to Mother. Since th;;p;;h)/', . has been avoidant in terms of attachment

    and relationship with her foster mother. She has completely shut down any relationship.

    According to her trauma therapist, she has completely shut down all feelings, even

    feelings of happiness. N.T. 12/11/14 at 74-77, 80-81; N.T. 12/12/14 at 101-103.

75. With the question of permanency looming over her, A.Y_ .. does not feel safe expressing

    her feelings. She is very aware that what she says may be used to hinder reunification

    with Mother. A.V. wishes she lived with N.L.C.C. and B.E.C.C. and could be adopted by

    the same family. She would also like to be reunited with Mother. Her fantasy is for the

    whole family to be reunited. N.T. 9/5/14 at 51-52; N.T. 12/11/14 at 73, 78-79, 83-84;

    N.T. 12/12/14 at 41.
                                                        ;,··       .
                                                  . / \.111~\-)         1       :1.,,· .       1   :r:.:.

                                                                       19




                                                                                   .      \'
76. A.V.'s foster parent works hard to support A.V. and reassure her they will work through
                                                       .                          .
   her issues together. She remains committed to adopting                         A. V.   if. she should become

   legally freed for adoption. The caseworker had no concerns about the foster parent's

   ability to meet A.V.'s needs as she continues to grow. N.T. 12/11/14 at 34-35, 80-81.

77. Both therapists who provided trauma therapy to A.V. indicated she cannot move forward

    in working through her past abuse_and-'ne'g1ect·issues               until she achieves permanence in a

    stable, settled, safe home. Her current ther~pi~t believes once AV. achieves permanence,

    she will be able to work through her past trauma and unprocessed grief, but A. V. 's

    placement must be with someone who will support her treatment and promote healing;

    otherwise, she is at risk for future victimization because she is cannot recognize for

    herself the severity of her past traum"1,N.T._                  12/ll/14 at. 73-75, 78-79, 82, 84; N.T.

    12/12/14 at 42.

78.. A.V.'s CASA supported termination of Mother's parental rights because he felt achieving

    permanency would allow A. V. to address her mental health issues and provide her with

    the opportunity to learn to trust. N. T. 12/12/14 at 101.

79. N.L.C.C.'s and B.E.C.C: 's,t S1.~~ -~I~,?o:.i~:W,?:l:=!.~V"J~iermination of Mother's parental rights

    so the two children may achieve     permw&PAi an9 move forward with their lives. See 0-2,
    CASA Report to the Court dated Aug. 22, 2014.

 80. The caseworker opined that termination of Mother's parental rights to all three children

    would best serve the children. She
                                   .
                                       explained the. children need permanency, they need to

    know their needs will continue to be met, and they deserve to live without agency
                                                .i.,       !;   .   .·        '                               •



    involvement in terms of caretaker approvals and being able to go on vacation without

    court approval. N.T. 12/11/14 at 38-39.

                                                   20
  81. As of the last day of the termination         hearing, Mother had no home plan for her release
                                                     !t,       li~:;:.r,~~;       I.




     from prison. She did, however, plan to visit the family of her deceased former female

     paramour and the paramour's grave site on the day she is released from prison. Mother

     wants to leave Pennsylvania and move to Florida, where her family support is, with the

     children, but she does not know if her probation
                                            .. · .1:
                                                      is transferrable. N.T. 12/12/14 at 117,
                                                           '    •\

      119, 140.

  82. Although Mother reasons that her parental rights should not be terminated because other

     mothers are worse and still have their children, Mother does admit that the children are

      being well taken care of in their foster homes. N.T. 12/12/14 at 119, 137.

  83. After missing almost three years of their lives, Mother testified she is willing to give it
                                                       ·i.f,;·.,.)t,:.;;C1~~(t~J};:#(t:;ietr/~te~ce necessary for their physical and
                                                                       .     ,,        .
      mental well-being, and the condition~ 'and causes of the incapacity, neglect and refusal

      cannot or will not be remedied by Mother in a reasonable period of time .

                                                  . ,. i1

                                                                           .' . ..

                                             . .. , - '?1.~                                r   '•II
  3.   Petitioner    established    by clear and convincing                                               evidence       that A.V.,    N.L.C.C.,   and

       B.E.C.C.     were removed      from Mother's                     care by the court for a period in excess of six

       months, the conditions       which led to the removal of the children continue to exist, Mother

       cannot or will not remedy              those conditions                                    within        a reasonable       period of time, the

       services     or assistance   reasonably.
                                           ' .. ,.
                                                           •2j:·y• ~Jla.We};
                                                           ':      ;•,t·,1.:(
                                                                                     'to\,)Mother
                                                                              • ~t:•_ •'!  ',         I     '
                                                                                                                    are not likely to remedy       the

       conditions which led to the removal of the. children within a reasonable period of time,

       and termination of the parental rights would best serve the needs and welfare of the

       children.

   4. Petitioner established by clear and convincing evidence that A.V., N.L.C.C., and

       B.E.C.C. have been removed from Mother's physical and legal custody by the court,

       more than twelve months have elapsed from the date of removal, the conditions which

       led to the removal of the children continue to exist, and termination of parental rights

        would best serve the needs and welfare of the children.

   5. Petitioner established by clear and convincing evidence that the termination of Mother's

        parental rights to A.V., N.L.9.1       9..'. i·',:~~/!~~lit,
                                                            ~ t·
                                                                     9JJ1)p,est.
                                                                 ;'.l. '·,:.:' •   !   \·?~~' . • \,. .
                                                                                                                meets the needs and welfare of the
                                                                                                                               .

        children and best provides for their development, physical and emotional needs.

   6. Petitioner established by clear and convincing evidence that the termination of Mother's

        parental rights to A.V., N.L.C.C., and B.E.C.C. is appropriate in this case.

DISCUSSION                                                                .;       \      :   '



        The grounds for involuntary termination-are
                                          '     ._ !
                                                       -set.forth in 23.
                                              I~·!·· • ' ~' '
                                                       '        l.    ~-
                                                                         Pa. C.S.A. §2511. Petitioner                <    •




must establish at least one ground for termination. LCOCYS petitioned to terminate Mother's

parental rights on the grounds of23 Pa. C.S.A. §251 l(a)(l), (2), (5), (8), and §251 l(b).

        The statute provides, in pertinent part, as follows:

                                                                     22
§ 2511. Grounds for involuntary termination

      (a) General rule.s-The rights of a parent· in regard to a child may be
          terminated after a petition filed on any of the following grounds:

          (1) The parent by conduct continuing for a period of at least six
              months immediately preceding the filing of the petition either has
              evidenced a settled purpose of relinquishing parental claim to a
              child or has refused or failed to perform parental duties.
                                               ·'·        .·

          (2) The repeated and continued incapacity, abuse, neglect or refusal of
              the parent has caused the child to be without essential parental
              care, control or subsistence necessary for his physical or mental
              well-being and the conditions and causes of the incapacity, abuse,
              neglect or refusal cannot or will not be remedied by the parent.




          (5) The child has· been }.'~rµqye~ . [rem the care of the parent by the
              court or under' a voluntary'iagreement with an agency for a period
              of at least six months, the.conditions which led to the removal or
              placement of the child continue to exist, the parent cannot or will
              not remedy those conditions within a reasonable period of time, the
              services or assistance reasonably available to the parent are not
              likely to remedy the conditions which led to the removal or
              placement of the child within a reasonable period of time and
              termination of the parental rights would best serve the needs and
              welfare of the child.


                                     :     I


          (8) The child has been removed from the care of the parent by the
              court or under a voluntary agreement with an agency, 12 months or
              more have elapsed from the date of removal or placement, the
              conditions which led to the removal or placement of the child
              continue to exist and termination of parental rights would best
              serve the needs and welfare of the child.


                             'ti, : ;tt?t~:~.i
                         : . ·i . i :(       :.:.: :.i;:
       (b) Other considerations. The '$8Bf in· terminating the rights of a parent
           shall give primary consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights of a parent shall
           not be terminated solely on the basis of environmental factors such as


                                                     23

                                         • ·11 •
                                          . "i
                  inadequate housing, furnishings, income, clothing and medical care if
                  found to be beyond the control of the parents. With respect to any
                  petition filed pursuant to subsection (a)(l), (6) or (8), the court shall
                  not consider any efforts by the parent to remedy the conditions
                  described therein, which are first initiated subsequent to the giving of
                  notice of the filing of the petition.

23 Pa. C.S.A. §2511.
                                                     . ;,·tr'i         ~1···l     ::·.·i.
       This Court must decide whether',              LC-©Q}YS ·                             satisfied its burden of showing that

termination of parental rights is appropriate in this case based on Pennsylvania law. Our inquiry

in a termination of parental rights case is two-step inquiry. In re Adoption of R.JS., 901 A.2d
502, 508 (Pa. Super. 2006). First, the Court assesses at the parent's conduct. Id. Petitioner has the

burden of demonstrating by clear and convincing evidence that a statutory reason for termination

exists. Santosky v. Kramer, 455 U.S. 756 (1982). After the Court has determined a statutory

ground for termination has been established, the Court's second inquiry is on the child's needs

and welfare, a paramount concern. In re Adoption of R.J.S., supra. The Court must examine the

circumstances of the case and also consider all explanations offered by the parent to determine if

the evidence, in light of the totality of the. circumstances, clearly warrants involuntary
                                    '    : "''   '    .-. ~I' : '   •: I   •,,I   ' ', ' '




termination. Matter of Adoption of Charle~ i/;;.{1,J~:·;
                                                 .. .
                                                        J(.108 A.2d 88, 91 (Pa. 1998). Petitioner
                                                          ~;,




has the burden of producing evidence that is so clear, direct, weighty and convincing as to enable

the Court to come to a clear conviction of the precise facts at issue without hesitation of the truth.

In re Child M, 681 A.2d 793 (Pa·. Super. 1996) ..

        All children are entitled to certain irreducibleminimum
                                                   I.:, .  .
                                                                requirements
                                                                   .
                                                                             from their parents,

including adequate housing, clothing, food, love and supervision. In re J. W., 578 A.2d 952 (Pa.

 Super. 1990).

        A parent must utilize all available resources to preserve the parental relationship,
        and must exercise reasonable firmness in resisting obstacles placed in the path of

                                                                24
t   L ~   l




                      maintaining the parent-child relationship. Parental rights are not preserved by
                      waiting for a more convenient time to perform one's parental responsibilities
                      while others provide the child with his or her physical and emotional needs.

              In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).
                                                             I                           '
                                                                                                        Thus, the Court must

              also examine the parent's post-abandonment _c9r1ta.ct with the child, which, to be legally
                                                                        ·•.      v.


              significant,

                      must be steady and consistent over a period of time, contribute to the
                      psychological health of the child, and must demonstrate a serious intent on the
                      part of the parent to recultivate a parent-child relationship and must also
                      demonstrate a willingness and capacity to undertake the parental role. The parent
                      wishing to reestablish his [or her] parental responsibilities bears the burden of
                      proof on this question.

              In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 20,19) (citation omitted).

                      For the reasons discussed below, and gi'7ihg primary consideration to the developmental,

              physical and emotional needs and welfare of the minors, we find that Petitioner clearly and

              convincingly established statutory grounds for the termination of Mother's parental rights to

              A.V., N.L.C.C., and B.E.C.C.,         and that the involuntary termination of Mother's parental rights

              will best serve the needs and welfare of the minors.'." .·

                      The original petitions. to terminateMother's rights were filed on July 7, 2014. The

              children were adjudicated dependent and placed in foster care approximately 32 months ago.

              For the past 21 months, Mother has failed to perform parental duties for the minors due to her

              incarceration, with the exception that Mother did attend visits with the children due to the fact




              6
               We also note that Mother did send letters to A.V., but because the lerters contained inappropriate content and
              Mother sent them in a manner that was uncooperative with LCOCYS directives, we do not consider this a
              fulfillment of parental duty.


                                                                            25


                                                                    . ,',
       Because of her choice to avoid non-offending                                                   parent treatment, Mother failed to perform

any parental   duties during   the many months the children                                                               were in foster care prior to the

termination hearing. Mother did not provide for, ~hefr. everyday needs such as housing, clothing,
                                          •.. · .. J                    ...    ? ,_: , .. ~. "• •...

food, or supervision. She did not take them to the 'doctor, to therapy, or put them to bed. Instead,
                                                '               'I,',                 •·:             ..




the children's needs were met by their respective .foster families. Mother's repeated and

continued refusal to comply with court-ordered services has caused the children to be without

essential parental care, control or subsistence necessary for their physical or mental well-being.

       If Mother did not get into more trouble in prison, she is likely to be released from prison

soon. However, the children will not be. able to, live with her for a minimum of six months, and

then only if she consistently complies with all of the recommendations of LCOCYS. Those

recommendations are that Mother obtain and maintain appropriate and safe housing; maintain

appropriate legal income; successfully complete non-offending parenting treatment; and engage

in and manage her own mental health issues ov~r a period of time.
                                                    I

        Unfortunately, Mother's past choices . a1:                                                                                     ! •
                                        . ,·                                         .       .                  .   .
                                                   •'        ,•
                                                                      ,,1·   ·1J\:(/\.~ ~:.~,·i,.·
                                                                                                        \,•




was uncomfortable for her, and she did not want to feel judged. To the extent she did attend non-

offending parent treatment, Mother was unable to make progress or gain insight into the

treatment goals. She violated rather than complied. with the dictates of her probation, even

though she knew that choice could send her to prison and send her. children back into foster care.

She is in the process of resolving her criminal matter, in a sense, simply by being incarcerated.

       Despite her promises to the contrary, it is highly speculative that Mother will pull it

together and perform any differently once she is back out on the street. Based on her· past

choices, we are convinced that Mother will not make choices that put her in a position to perform

parental duties for the children within a reaso,q~bl~ period of time. Accordingly, we find that
                                                                             ,- ;'1·:·•                  '·.        I   .,;




Petitioner established by clear and convincing evidence that statutory grounds for termination

exist pursuant to 23 Pa. C.S.A. §251 l(a)(l) due to Mother's failure to perform parental duties for

a period of at least six months immediately preceding the filing of the petition.

        Similarly, Mother's inability .to make, .good choices that will keep her children safe
                                                                                         I




creates a continuing incapacity by which Motl~~r [iascaused the children to be without essential

parental care, control, or subsistence necessary for their physical and mental well-being. The

Court is very troubled by Mother's inability or refusal to protect her children with respect to her

unwise choices regarding paramours. Mother has a gaping blind spot in this regard.

        Even though both of her young daughters were sexually victimized by one of her blood

relatives, with whom Mother herse.I.fJap ~js,~?C~W,r~laJi~pship, Mother persists in rather blithely
                                          •"··~·.·J::.:,\·,J: '>~ ..t;"~· /..
                                     ' •• ,\            ,I        •                                                           !



inviting into her children's Jives a string of paramours who can all be characterized                                             as

questionable at best. Mother was unsure whether her uncle was of good character; she saw no

"red flags" regarding ..... convicted ~elon status; she chose to continue the relationship,

violated her probation on two separate occasions, . and knowingly risked losing her children; and
                                              J ,                              ...               "r"·          ,,




                                           . [".
she continues to form relationships with other inmates with plans to live together with her

children when released from LCP. Although her newly found 78-year old purported relative was

not her paramour, Mother was. rea8:~!tt9: ~9JtfJ?..r:i~hi~_9ren into his home without carefully
                                                                    \ .•   {1            .'   ''   ·-~            '


checking into his background. She assumed he ias.safe merely because of his age - a dangerous

assumption indeed. Worse, she did not heed the warnings of those tasked with helping her.

        Mother chooses to meet her own needs rather than provide protection for the children.

Non-offending parent treatment should have helped Mother with her poor choices in romantic

partners, but it cannot help her if she fails to attend consistently, is dishonest with her therapists,
                                                                    .,        ,.. ,·,'                   '~


and refuses to listen to them. Mother exhibited a pattern of deceit and failure to be open with

service providers regarding the men in her life dating back to the inception of the LCOCYS case

as set forth above in the 391h factual finding.

         Mother's testimony at the hearing .demonstrates clearly she is unable to remedy her

incapacity and failure to parent i~.}h7.t~~a~,f}}.}gf~'..'.t~·.flT:··:~~ill                                                      believes every inmate or convicted
                                                : ~ (   •   I,   • -.,: I,.      I ', \,.:,: ? i; ~ \     j   •       '    1


felon should be given a chance: She seeniing,l)'.,_
                                           ,..,\:·J
                                                    ~,· oul,d,
                                                            . '
                                                                welcome just about anyone into her

family, to the great detriment of her children's safety. Accordingly, we find Petitioner has

established by clear and convincing evidence that the grounds for involuntary termination set

forth in 23 Pa. C.S.A. §25111 (a)(2) have been n1~t. Mother is free to make her own choices for

herself, but she cannot continue to put her chilqr~~,at risk of a predator again .
                                                                           •..
         Petitioner has also clearly and convincingly                                                                          demonstrated that the grounds for

termination as set forth in 23 Pa. C.S.A. §2511(a)(5) and (8) have been satisfied. These children

were placed into foster care in October of 2012, approximately 32 months ago. The conditions

which Jed to the children's placement continue to exist. These conditions were Mother's failure

to provide for A.V. 's mental health needs andher .incarceration for violating her probation by
                                          ·.    · \ .t. -'. /!,::J((P(;:lfif                                          ".
maintaining an inappropriate relationship to the detriment of the safety of her children. As
                                                                      .             .                                 .
discussed above, Mother is unable to resolve .these issues within a reasonable period of time,

despite the host of services provided to Mother by LCOCYS over a lengthy period of time. Many

of these services were specifically designed to help Mother make safer choices her children's

sake.

         While incarcerated for the past 22 months, Mother was incapable of complying with most
                                                j...        .';_;:.:.;:.: •• ,.         ,")           r ,


of the ordered services. When not iri~arcera~eq;:;iyloth~}: demonstrated that she cannot or will not
                                                                  <         ',•     •         I   I



                                                               ..... t:f. :·                      ·. ':.: .- ·.
cooperate with LCOCYS services. It is also                       dear that                                  she has no potential at this time to gain

insight into making wiser choices for her children's safety.

         Upon her release, it is entirely unclear whether Mother will make progress with learning

to protect her children better. Based on Mother. demonstrated inability to follow through with

what is required of her within a reasonable period of time, this Court is convinced that

termination will best serve the needs and 'welfare of the children to provide them with

permanence and stability in he~thy homes that will safeguard and protect them.

         Finding that LCOCYS has established statutory grounds for termination Mother's

parental rights under 23 Pa. C.S.A.                    §251 l(a), we turn now to our primary consideration: the

consideration of the needs and w~lfiµ:~.
                                 .
                                           9ft.h~ . cl?,i,):l'~-\c;lr.f:!)1.\·
                                   · ~··· _,,,_ ..... ,1~\.·\.I.:, '~··\1~
                                                                               i2~, .... Pa.
                                                                                          '
                                                                                             C.S.A.
                                                                                             '
                                                                                                    §251 l(b). In addressing the
                                                                      ,\,     ...
needs and welfare of the children, it is nece$~fu-y to consider the emotional bond between the

parent and each child. In re E.M, 620 A.2d 481 (Pa. 1993). In conducting a 23 Pa. C.S .A

 §2511 (b) analysis, the Pennsylvania Superi~r Court guides us as follows:

                In In re C.MS., 884 A.2d 1284,.1287 (Pa. Super. 2005), this Court stated,
         "Intangibles such as love, comfort, security, and stability are involved in the
         inquiry into needs and welfare of the. child.". In addition, we instructed that the
         orphans' court must also discern the' dature and status of' the parent-child bond,
         with utmost attention to the effect on the child of permanently severing that bond.

                                                                          29
      Id. However, the extent of the bond-effect, analysis necessarily depends on the
      circumstances of the particular case. Inre l(.Z.S.,. 946 A.2d 753, 763 (Pa. Super.
      2008).                                  .: }. .             ~.
               While a parent's emotional bondwith his or her child is a major aspect of
       the subsection 2511 (b) best-interest analysis, it is nonetheless only one of many
       factors to be considered by the court when determining what is in the best interest
       of the child. In re K.K.R.-S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The mere
       existence of an emotional bond does not preclude the termination of parental
       rights. See In re T.D., 949 A.2d 910 (Pa. Super. 2008) (trial court' s decision to
       terminate parents' parental rights was affirmed where court balanced strong
       emotional bond against parents' inability to serve needs of child). Rather, the
       orphans' court must examine Jhe st~t1:1-s,,.o-t-:.(t.
                                    , •                  ,.;, ..
                                               I., •• , •' -
                                                                te bond to determine whether its
                                                               1 • • .•.   ,, '               •·:·1~1         i,       •           •      •    •


       termination "would destroy an existing, necessary and beneficial relationship." In
       re Adoption ofT.B.B., 835 A.2d 387, ~w:1tfa_. .Super. 2003). As we explained in
       In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

            [I]n addition to a bond examination, the trial court can equally emphasize
            the safety needs of the child, and should also consider the intangibles such
            as love, comfort, security, and stability the child might have with the foster
            parent. Additionally, this Court stated that the trial court should consider
            the importance of continuity of relationships and where any existing
            parent-child bond can be severed w\tpci~t-detrimental effects on the child .
                                                                             .,

In re N.A.M, 33 A.3d 95, 103 (Pa, Super. 2011).\.

       We note at the outset that Mother clearly loves all of her children. However, as expressed

above, the Court is primarily concerned with their safety and Mother's apparent inability to make

wise choices for the protection of her children.

       Due to Mother's medical neglect of N..L.C.C., all three children were away from Mother
                                    i : . ::i.'; , ,,,-: ·\(;(~.:,t'.: . ,·. .                                             .
for over a year in 2008-2009. The niosfrec.~rt[f~si~f pia'.c_ement has lasted nearly three years. In
                                                                       i'.·:jt· . t~~y approximately 50 hours, always supervised, in


                                                                           30




                                                                                  1~i     '!1 • ,.',



                                          ;i   rt '. :;"i') ·g{{;:{J:·1{::
the nearly three years since the children were removed from her care.                                                                  When Mother does have

the opportunity to see him, she genera~ly focuses on her oldest son or A.V. rather than B.E.C.C.

or .his sister N.L.C.C.   He is detached during visits at LCP, although he does sometimes                                                                show
                                                                              ·/'.       ·''

Mother physical affection. Under these circumstances, we find it is.not surprising that B.E.C.C.
                                                                            -,i ', ,'                      ,,                  I   I




has very little, if any, bond with Mother - a fact which Mother recognizes.

        B.E.C.C. even verbalized to Mother that he does not want to return to her care: He wants

to stay in his foster family with N.L.C.C. B.E.C.C. is very happy in the foster home. He is just

like part of the family. He soaks up the attention he gets from his stay-at-home foster dad. The

Court finds that Mother and B.E.C.C. have a-Jtinima!.bond, if any, and permanent severance of
                                               •·' '   •    :    ,• ;'' ~ ~ ''       (~', ',:   ',,;   '        '   I




parental ties will not result in any d~tri~~~tL't~· /lii1~/Permanence in this stable, loving, and

nurturing home, where he will have continuing relationship with his siblings, will best serve the

developmental, physical and emotional needsand welfare of this child.

        N.L.C.C. is also assimilated into the f?st~r home environment and is very happy there.

Her foster family supports her in her dance acti_)!ities. ~~garding Mother, N.L.C.C. is more likely
                                              . ·r . . .: .          .
than B.E.C.C. to show Mother physical affection and to communicate during visits with Mother;

she is not as detached during visits as her brother is. At times she has expressed she does not

want to attend visits at LCP. She has been resentful that Mother reserves her attention during

visits for the older children. Like B.E.C.C., N.L.C.C. verbalized to Mother that she does not want

to return to Mother's care but wants; to ,st_ay w~yrf ;~µ~, is, .
                                      \.   ,.,., ;L.-, '•       •.J. ,'     *.\~~t'achie~e in a healthy home far outweigh the possibility that she may suffer detrimental effects

from the termination of Mother's rights. See In re T.S.M, a Minor, 71 A.3d 251 (Pa. 2013).

       With AV., it is clear that she has a very strong bond and intense loyalty toward Mother.

Unfortunately, the bond is equally unhealthy and detrimental. Rather than being parented, the
                                                  ,           .'~ ·.c:':         ::,!,)•I,'


child has had to assume the role of parent' for . her Mother. Rather than being protected by
                                   ·.  . . ~.:: . (;, l'ir: ';.: :
                                                                ,,         I


Mother, the child feels she needs to protect Mother emotionally and feels responsible for

Mother's success regarding reunification. She has been unable to make any progress toward

healing because Mother kept offering false hope of reunification. As such, Mother interfered

with A.V.'s bond to her foster parent. What a tragedy for this child - and her siblings - that

Mother's choices demonstrate so clearly Mother's continued incapacity to protect her children.

        A.V.'s foster parent provides for all her needs, ensures she attends trauma therapy,

supports her treatment, and promotes healing with her loving, unwavering support. Termination

of Mother's parental rights will no doubt be very difficult for A.V., but it is clear that this child

needs permanence in a safe, stable home so she can move forward with her life and begin to deal
                                              .           . I 1··; ., .        '1·.

with and overcome her past abuse, neg~e:c~, ,V,a}.W?·k;;_~dJ9,ss. Id.
                                          .           . ·.: -~. r: ;:;. :,        ·.1     .   >.:
        Under the circumstances presented here, \ve find it is in the best interest of all three

children to terminate Mother's parental rights pursuant to 23 Pa. C.S.A. §25ll(b). For all of the

foregoing reasons, the petitions of LCOC\S to :~nvoluntarily terminate Mother's parental rights

to A.V., N.L.C.C.,.and B.E.C.C. are granted.                  . i'.



DATE:                                                                          BY THE COURT:




                                                               32